Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the final Office Action for the serial number 16/523,475, HIGH DENSITY CABLE MANAGEMENT BAR, filed on 7/26/19.

Election/Restrictions
Newly submitted claims 24-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 21-23, drawn to combination, classified in F16M 11/06.
II. Claims 24-26, drawn to subcombination (excluding second attachment point), classified in H05K 7/1491.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination can still support cables without the subcombination structure.  The subcombination has separate utility such as a tilting filing cabinet drawer.


Accordingly, claims 1-14 and 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, lines 1-3, “wherein the first attachment point flares inward relative to the second attachment point toward the cable channel, and wherein the second attachment point flares inward 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-11 and 21-23 are rejected under 35 U.S.C. 102 (a1) as being anticipated by US Patent Application Publication # 2005/0067358 to Lee et al.
Lee et al. teaches a system comprising a cable channel (184,186) configured to receive one or more cables and comprising a first end and a second end.  The system includes a first attachment point (112) extending perpendicularly from the first end and a second attachment point (114) extending perpendicularly from the second end.  Wherein the first attachment point and the second attachment point are configured to attach to a rackmount computer and wherein the cable management system is .

    PNG
    media_image1.png
    787
    991
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of US Patent Application Publication # 2009/0038845 to Fransen et al.
 	Lee et al. teaches the cable management system but fails to teach the cable management system comprises a first and second push latches.  Fransen et al. teaches the latch (18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the latch to Lee et al.’s cable management system as taught by Fransen et al. to prevent pivoting of the cable channel (section 0034 in Fransen et al.’s invention).  
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of US Patent Application Publication # 2015/0103488 to Tanaka.
	Lee et al. teaches a strap (188, 190) comprising an end attached to the cable channel and configured to maintain a location of a cable in the cable channel but fails to teach the cable channel comprises a strap fastener.  Tanka teaches the cable channel comprising the strap fastener (slot in element 17 where the strap 15 extend therethrough).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al.’s cable channel with strap fastener as taught by Tanka to retain the strap within the cable channel. 
	
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Tanaka and in further view of US Patent Application Publication # 2019/0192942 to Grisafi.
	Lee et al. teaches the strap but fails to teach the strap is flexible material, rubber.  Grisafi teaches the flexbile/rubber strap (114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al.’s strap with .  
	
Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The applicant argues “Since Lee’s sides are one piece, there is not a piece of the side that pivots.”.  The examiner disagrees with the applicant because Lee teaches two pieces (110 and 164) and they are designed to pivot with respect to each other to access the cable when the cable management system is mounted on the rackmount. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        12/6/21